DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 21, 2020 and August 26, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 9-10, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9, and 16, the phrase “current-type” is similar to the phrase "or the like", which renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollum et al (US 9,623,569).
McCollum et al discloses a tool structure (142) for a robotic arm (140), as illustrated in Figures 1-27, the tool structure comprising at least one structural member (164); a connector mechanically coupled to the structural member (see annotated Figure 4 below) and shaped for engaging a tool support structure located on the robotic arm (see annotated Figure 7 below), the connector including at least one compressed air channel disposed within the connector (not shown in entirety, vacuum and air lines can run along an exterior of the robot arm 140 and the manipulator 142 for connection – see col. 5, lines 35-38) and positioned for receiving compressed air from the tool support structure via a combination air/vacuum pump (126); at least one signal line disposed within the connector and positioned for receiving one or more electrical signals from the tool support structure (Rollers 131 can be used to move and position articles 12 in at least exchange zone 134 in response to signals from sensors 137- see col. 8, lines 40-43); and a control unit (124) mechanically coupled to the at least one structural member, and communicatively coupled to the connector, the control unit configured to sense and adjust performance of the tool structure based on determining that the connector is connected to the tool support structure (the system control box 124 can determine an appropriate loading or unloading sequence and then perform the sequence autonomously- see col. 8, lines 8-11).
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    700
    688
    media_image1.png
    Greyscale

                                               Connector
[AltContent: arrow]
    PNG
    media_image2.png
    654
    681
    media_image2.png
    Greyscale

Tool Support Structure
Allowable Subject Matter
Claims 15 and 17-20 are allowed.
Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2-3, 9-10, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kesil, Greenberg, Lin’022, Lin’458, and Lin’642 have been cited as being prior art, because each prior art disclose a tool structure for a robotic arm having a structural member and a connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

STEPHEN A. VU
Primary Examiner
Art Unit 3652



/STEPHEN A VU/Primary Examiner, Art Unit 3651